                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


GARY M. HIRTE,

                    Plaintiff,

 v.                                                         Case No. 20-CV-1467

TONY MELI, et al.,

                          Defendants.


                                        ORDER


      Plaintiff Gary M. Hirte, who is incarcerated at Waupun Correctional Institution

and is representing himself, filed three motions to compel discovery (ECF Nos. 14-16),

a motion to extend the discovery deadline (ECF No 13), and a motion to appoint

counsel (ECF No. 17). The defendants filed a motion to stay the discovery and other

case deadlines and requested an order referring the case for mediation. (ECF No. 20.)

This order addresses these motions, beginning with the defendants’ motion.

      The defendants, after reviewing Hirte’s various motions to compel and discovery

requests “believe that this case is a strong candidate for potential early resolution with

a mediator” and seek referral for mediation. (ECF No. 20, ¶ 7.) The court grants that

request and will also stay all case deadlines pending mediation. Should mediation

prove unsuccessful, the court will issue an amended scheduling order. Because the

court is staying the discovery deadlines, Hirte’s motion to extend the deadlines is

denied as moot.
      Because the case will be mediated, the court will also grant Hirte’s motion to

recruit counsel, but the court limits the representation for mediation only. If mediation

is unsuccessful, the representation will automatically terminate and Hirte may bring

another motion to recruit counsel for the remainder of the case that the court will

consider at that time. With his motion, Hirte submitted letters to various law firms,

showing that he made a reasonable attempt to obtain counsel on his own, which is

required before a court may recruit counsel. (ECF No. 17-1); See Pickett v. Chicago

Transit Authority, 930 F.3d 869, 871 (7th Cir. 2019). Once the court finds Hirte a

lawyer, the court will refer the case to another magistrate judge for mediation.

      As to Hirte’s motions to compel, the court will deny them without prejudice. If

the mediation is unsuccessful, the court will issue an amended scheduling order that,

among other things, will set a deadline for the defendants to respond to Hirte’s

discovery. If the defendants fail to respond by that date, Hirte may renew his motions

to compel after he's made a good faith attempt to resolve the issue with the defendants

before coming to the court. See Fed. R. Civ. Pro. 37(a)(1).

      NOW, THEREFORE, IT IS HEREBY ORDERED that the defendants’

motion to refer the case to mediation and stay the case deadlines (ECF No. 20) is

GRANTED. Once the court recruits counsel for Hirte, the Clerk of Court’s office will

refer the case to a magistrate judge and coordinate with the parties to set the time and

date of the mediation.




                                            2
      IT IS FURTHER ORDERED that all case deadlines are STAYED pending

mediation. If mediation is unsuccessful, the court will issue an amended scheduling

order resetting the deadlines.

      IT IS FURTHER ORDERED that Hirte’s motion for extension of discovery

(ECF No. 13) is DENIED as moot.

      IT IS FURTHER ORDERED that Hirte’s motions to compel (ECF Nos. 14-16)

are DENIED without prejudice.

      IT IS FURTHER ORDERED that Hirte’s motion to recruit counsel (ECF No.

17) is GRANTED for the limited purpose of representing Hirte during mediation.




      Dated at Milwaukee, Wisconsin this 25th day of May, 2021.



                                            BY THE COURT




                                            WILLIAM E. DUFFIN
                                            United States Magistrate Judge




                                        3
